—Appeal by defendant, as limited by his motion, from a sentence of the Supreme Court, Queens County, imposed August 1, 1978, upon his adjudication as a youthful offender, following his plea of guilty to a criminal charge, the sentence being a period of imprisonment of 60 days, plus an additional period of probation of 2 years and 10 months. Sentence modified, as a matter of discretion in the interest of justice, by reducing it to *931a three-year period of probation less the amount of time the defendant has already served in prison, with the conditions of probation to be as was previously fixed by Criminal Term. As so modified, sentence affirmed. In our opinion, the sentence was excessive to the extent indicated herein. Hopkins, J. P., Damiani, Titone and Shapiro, JJ., concur.